Citation Nr: 0108935	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1968 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1999 RO rating decisions that denied service connection 
for PTSD.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim for service connection for PTSD.

A May 1999 report from a Vet Center notes that the veteran 
has received psychiatric treatment and that a transcript of 
his sessions was being prepared for VA.  A review of the 
record does not show receipt of this transcript, and this 
relevant evidence should be obtained.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In an October 1998 letter, the RO asked the veteran to 
complete a PTSD questionnaire.  A review of the record does 
not indicate that the veteran submitted a completed PTSD 
questionnaire.  The RO should advise the veteran of the 
importance of this evidence with regard to his successfully 
proving his claim for service connection for PTSD and send 
him another questionnaire for completion.  

The evidence shows that the veteran has a medical diagnosis 
of PTSD.  There is no "credible supporting evidence" that 
his claimed inservice stressors occurred.  38 C.F.R. 
§ 3.304(f) (2000).  A review of the record does not show that 
this case was sent to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for corroboration of the 
claimed inservice stressors, and it should be.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should send the veteran a PTSD 
questionnaire in order to obtain as much 
detail as possible regarding his alleged 
inservice stressors.  The RO should 
advise the veteran of the importance of 
this information and assist him in the 
development of needed evidence.


2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for PTSD since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers, including the above-noted Vet 
Center, and obtain copies of the records 
not already in the file.


3.  Whether or not the veteran completes 
a PTSD questionnaire, the RO should 
prepare a summary of all the claimed 
inservice stressors.  This summary, along 
with a copy of the DD Form 214, service 
personnel documents, and all associated 
documents should be sent to the USASCRUR.  
They should be requested to provide any 
information that might corroborate the 
veteran's alleged inservice stressors.


4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors to support a 
diagnosis of service related PTSD, then 
the RO should arrange for the veteran to 
undergo a VA 


psychiatric examination to determine 
whether or not he has PTSD related to an 
inservice stressor.


5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  


6.  The RO should review the claim for 
service connection for PTSD.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




